Skisdopolus v Edwards (2016 NY Slip Op 02030)





Skisdopolus v Edwards


2016 NY Slip Op 02030


Decided on March 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016

Sweeny, J.P., Renwick, Moskowitz, Gische, JJ.


564 103169/11

[*1]Doris Skisdopolus, Plaintiff-Respondent,
vJacqueline Edwards, et al., Defendants-Appellants, Akam Associates, Inc., et al., Defendants.


Law Office of James J. Toomey, New York (Evy L. Kazansky of counsel), for appellants.
Morrison & Wagner, LLP, New York (Eric H. Morrison of counsel), for respondent.

Order, Supreme Court, New York County (Carol R. Edmead, J.), entered February 20, 2015, which, to the extent appealed from as limited by the briefs, denied defendants Jacqueline Edwards and Jason Megson's motion for summary judgment dismissing the complaint and all cross claims against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Having dismissed the complaint as against defendants Akam Associates, Inc. and the Future Condominium on the ground that the condition over which plaintiff tripped in the hallway of her apartment building was an open, obvious and not inherently dangerous condition, the court erred in failing to dismiss the complaint as against defendants Edwards and Megson on the same ground (see Samantha R. v New York City Hous. Auth., 117 AD3d 600 [1st Dept 2014], lv denied 24 NY3d 904 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2016
CLERK